CORRECTED NOTICE OF ALLOWABILITY

This corrected notice of allowability addresses the information disclosure statement supplied 08/08/22 after the mailing of the notice of allowance. This notice, however, does not replace the notice of allowance mailed 5/18/22.

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Examiner has considered the references provided in the 8/8/22 Information Disclosure Statements, and provides a signed and dated copy of such herewith.

Allowed Claims
Claims 1, 3, 4, 6-10, 12, 14, 16-20, 22, 28, 30 and 32 are allowed.

Reasons for Allowance
The following is the examiner’s statement of reasons for allowance:
Claim 1 is directed to a method for mitigating conditions and/or suppressing onset of a peripheral neuropathy induced by an anti-malignant tumor agent in a human cancer patient receiving an anti-malignant tumor treatment with oxaliplatin,
wherein the anti-malignant tumor treatment comprises repeating a single cycle of treatment, wherein the single cycle comprises:
an intravenous administration period of oxaliplatin to the human cancer patient and,
a subsequent oxaliplatin drug withdrawal period from the end of the intravenous administration period of oxaliplatin,
wherein said method for mitigating conditions and/or suppressing onset comprises:
intravenously administering 0.06 mg/kg of thrombomodulin to the human cancer patient,
wherein the day of administration of thrombomodulin is the first day of each said single cycle,
wherein the number of administrations of thrombomodulin during each said single cycle is one,
wherein the day on which administration of oxaliplatin is started is defined as the first day of each said single cycle,
wherein the administration of thrombomodulin ends before the start of the oxaliplatin administration, and
wherein the thrombomodulin is a peptide containing the amino acid sequence of (1-1) or (1- 2) mentioned below, and the peptide is a peptide having the thrombomodulin activities;
(i-1) the amino acid sequence of the positions 19 to 516 in the amino acid sequence of SEQ ID NO: 1 or 3, or
(i-2) the amino acid sequence of (i-1) mentioned above, further including substitution, deletion or addition of one or more amino acid residues and having a homology of 95% or higher with one of the amino acid sequences of (1-1).
As clearly indicated by claim amendments and Applicant arguments, the administration of thrombomodulin only occurs once per cycle, on day one and is completed prior to the administering of the oxaliplatin.  Any treatments or methods that administer thrombomodulin other than, or in addition to, this claimed 1) single administering of thrombomodulin 2) on the first day of each single cycle and 3) ending before the start of the oxaliplatin administration, fall outside the claimed methods.
The closest prior art reference is US Patent Publication No: 20150148296, Kawabata and Suzuki (KS), as evidenced by Jeon, previously cited and applied.
The 35 USC 102(a)(1) anticipation rejection over KS as evidenced by Jeon is withdrawn based on Applicant’s arguments in the 12/20/21 Remarks, pages 8-11, and the Examiner’s recognition that Jeon uses the term adjuvant to describe the entire chemotherapy treatment approach following surgery, and that 5-fluorouracil, which is administered both on days 1 and 2, is a chemotherapeutic agent and not merely an adjuvant in the sense of substance which enhances the body's immune response to an antigen.  As such, the instant method would not be immediately envisaged in KS.
Even assuming the rejection were modified to an obviousness rejection, the evidence of unexpected results would overcome such rejection because the evidence of unexpected results is persuasive.  This is based on the comparative results set forth particularly in Table 3, page 36, for motor peripheral neuropathy, in which only one subject (3.7% of treatment group) had cumulative grade 2 or higher value in the single administration treatment, versus 2 (8.3% of treatment group) for triple administration treatment, versus 7 (25% of control group) for control, and also supported by results of Table 2, page 34, summarizing results for sensory peripheral neuropathy.  These results are found persuasive even considering slightly increased oxaliplatin dosage, about 4%, for the triple administration group, per Table 4, page 37, when also considering that the lower oxaliplatin dosage for control group resulted in the indicated elevated number of neuropathies for control/untreated.
The 35 USC 112(b) or 112/2 indefiniteness rejections are withdrawn based on claim amendment and Applicant arguments in the 12/20/21 Remarks, page 7.
The nonstatutory double patenting rejection is withdrawn, also based on the persuasive evidence of unexpected results.
Any comments considered necessary by Applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labelled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH FISCHER whose telephone number is (571)270-7925, and whose direct facsimile number is (571)270-8925.  The examiner can normally be reached on Monday to Friday, 9:00 AM to 5:00 PM, however noting that the examiner will not normally be working on Monday/Tuesday and on Wednesday-Friday on alternating weeks, but will promptly answer messages upon his return to work.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY RIGGS can be reached at 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J. F./
Examiner, Art Unit 1658




/FRED H REYNOLDS/Primary Examiner, Art Unit 1658